                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

DAVID WAYNE SHOCK                                                            PLAINTIFF

v.                             No. 4:18-CV-00032-JM-JTR

NANCY A. BERRYHILL,

Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner
of Social Security Administration                                          DEFENDANT

                                       JUDGMENT

        Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is REVERSED AND REMANDED. Judgment is entered in favor

of the Plaintiff.

        DATED this 29th day of October, 2018.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
